Wright, J.,
concurring. Today the majority requires trial courts to consider, in an award of alimony, spousal contributions to the household finances which have enabled the other spouse to obtain a professional degree.
Ordinarily, the term “alimony” refers to provisions for spousal support and maintenance, see Black’s Law Dictionary (5 Ed. 1979)- 67, rather than to a division of property. Ohio statutory law provides only for an award of “alimony” in divorce proceedings. R.C. 3105.18. Although R.C. *1233105.18 only refers to “alimony,” the statute lists several factors for consideration by the court which are more appropriate to property division than to support and maintenance. See, e.g., R.C. 3105.18(B)(3) (retirement benefits), (B)(4) (expectancies and inheritances), (B)(9) (assets and liabilities), (B)(10) (property brought to the marriage). See, also, Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399, 414 [75 O.O.2d 474], Under this statute, Ohio courts have awarded support payments and divided up marital property. See Wolfe, supra.
The lack of clarity in our current hybrid statute makes it most difficult to interpret legislative intent under the circumstances of the case at bar. I have great empathy for a spouse who has contributed virtually all the financial support to the marriage while his or her partner completes professional school, only to be confronted with a divorce rather than financial stability and an enhanced lifestyle. I wholeheartedly agree that a spouse in such circumstances should be compensated for his or her contributions to the acquisition of the professional degree. Several strong arguments support the treatment of a professional degree or the potential future earning capacity as an asset that is subject to distribution along with other marital property. See In re Marriage of Horstmann (Iowa 1978), 263 N.W. 2d 885; Inman v. Inman (Ky. 1979), 578 S.W. 2d 266; Woodworth v. Woodworth (1983), 126 Mich. App. 258, 337 N.W. 2d 332; O’Brien v. O’Brien (1985), 66 N.Y. 2d 576, 498 N.Y. Supp. 2d 743, 489 N.E. 2d 712; Hubbard v. Hubbard (Okla. 1979), 603 P. 2d 747; In re Marriage of Washburn (1984), 601 Wash. 2d 168, 677 P. 2d 152.1 believe, however, that the decision to define such a professional degree as marital property should be made by the legislature, not by this court.
For that reason, I reluctantly concur.